Citation Nr: 1819229	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for a right foot disorder, to include tendonitis, tarsal tunnel syndrome, and neuropathy.

4.  Entitlement to service connection for a left foot disorder, to include tendonitis, tarsal tunnel syndrome, and neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia status post arthroscopy for a tear of the medial and lateral meniscus.

6.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia status post arthroscopy for a tear of the medial and lateral meniscus.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to November 1982, and from March 1984 to November 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2014, the Veteran withdrew his request for a hearing before the Board.  

In December 2014, the Board remanded this matter for further development.

The Board notes that the Veteran's initial claim sought service connection for joint pain, dizziness, vomiting, and nausea, to include as due to an undiagnosed illness.  See July 2008 Claim.  Following the December 2014 Board remand, the Veteran underwent VA examination in December 2015 in relation to his claim for joint pain, dizziness, vomiting and nausea.  The VA examiner attributed the Veteran's vomiting, nausea, and dizziness to his service-connected headaches.  The Veteran's rating for his headaches was adjusted to account for such symptoms in a February 2016 Decision Review Officer (DRO) decision.  The RO recharacterized the issue remaining as service connection for joint pain, to include as due to an undiagnosed illness, and that issue remains on appeal.

The Board also notes that the Veteran filed a notice of disagreement (NOD) with the August 2014 denial of his claims for service connection for prostate cancer and special monthly compensation.  As the RO has acknowledged the Veteran's NOD with respect to these issues, this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).
The Board also notes that the Veteran has a separate appeal pending seeking an increased rating for his posttraumatic stress disorder (PTSD) and service connection for a psychiatric disorder other than PTSD with depressive features, and has requested a hearing on the matters.  Those matters will be addressed by the Veterans Law Judge who conducts the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral foot disorders, for joint pain, to include as due to an undiagnosed illness, and higher ratings for his bilateral knee disability.

In the December 2014 remand, the Board requested a medical opinion as to whether each identified foot disorder manifested in service or is related to service.  In accordance with the remand, the Veteran underwent VA examination in December 2015.  The December 2015 VA examiner opined that the Veteran's bilateral flat feet, and bilateral tendonitis, tarsal tunnel syndrome, and neuropathy are less likely than not incurred in or caused by service.  However, the VA examiner simply listed evidence and did not provide a rationale for the opinions.  Accordingly, remand is appropriate in order to obtain further VA medical opinion.

The Veteran also underwent VA examination in December 2015 in relation to his claim for joint pain.  The VA examiner noted that the Veteran reported joint pain in his bilateral feet, bilateral knees, bilateral hips, low back, wrists, fingers, hands, and elbows since 1992.  The VA examiner noted the May 1998 fibromyalgia diagnosis and opined that the Veteran did not have fibromyalgia at the time of the examination, but did not opine as to whether the Veteran had fibromyalgia at any time during the claims period.  The VA examiner also noted that the Veteran was diagnosed with degenerative arthritis of several joints, but did not discuss whether the Veteran had any joint pain that was not already accounted for by his service-connected disabilities.  The Veteran is service connected for bilateral knee, bilateral hip, right shoulder, right ankle, cervical spine, and right fourth finger disabilities, but he also reported pain in his feet, low back, wrists, fingers, hands, and elbows.  The VA examiner did not opine as to whether all of the Veteran's complaints of joint pain are attributable to a known clinical diagnosis (and whether such diagnosis had an onset in service or is related to service) or represent an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  Accordingly, remand is warranted for further VA medical opinion regarding the Veteran's joint pain.

In accordance with the December 2014 Board remand, the RO obtained another VA examination to assess the severity of the Veteran's bilateral knee disabilities.  During the February 2016 VA examination, the Veteran reported flare-ups during which he has swelling and increased pain.  The Veteran reported functional loss with repeated use over time as he is unable to sit for more than 15-20 minutes, unable to walk more than a few blocks without increased pain, unable to stand more than 20-30 minutes, and unable to kneel or squat.  Upon examination, the VA examiner noted that the Veteran was unable to bend.  The VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repetitive use over time because the VA examiner stated that would rely on subjective information.  With regard to flare-ups, the VA examiner opined that pain and lack of endurance significantly limited functional ability with flare-ups but was unable to describe such limitations in terms of range of motion.  

In Sharp v. Shulkin, 26 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims (Court) held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  As the VA examiner did not provide an adequate basis as to why such estimates could not be made, further VA medical assessment is necessary on remand.  See Sharp v. Shulkin, 26 Vet. App. 26, 33 (2017).  In addition, the February 2016 VA examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  In light of these deficiencies, remand is appropriate for a new VA examination to address the current severity of the Veteran's bilateral knee disabilities.

As the instructions of the December 2014 remand were not complied with, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and federal treatment records, to include any VA treatment records dated from September 2015 to January 2017 and from February 2018 to the present, and any Maxwell treatment records dated after October 2011.  The Board notes that the Veteran's VA treatment records indicate that the Veteran received physical therapy for his knees at Maxwell.  See, e.g., February 2013 VA Treatment Record (noting physical therapy at Maxwell a year earlier).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional federal treatment records, to include any VA treatment records dated from September 2015 to January 2017 and from February 2018 to the present and any Maxwell treatment records dated after October 2011.

3.  After associating any outstanding records with the claims file, schedule the Veteran for VA examination to determine the nature of his right and left foot disorders and whether such disorders had an onset in service or are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his right and left foot disorders at any time during the claim period (i.e., from July 2008 to the present).

For each diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (a) had its onset during the Veteran's service; or (b) results from or was caused by any injury or disease that occurred in service.

For any organic disease of the nervous system, to include tarsal tunnel syndrome and neuropathy, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition manifested to a compensable degree within one year after service (i.e., by November 2003).

In so opining, the examiner should consider all medical and lay evidence of record, to include the Veteran's statement that he experienced foot problems throughout service and that his extended time in service involved running and marching with a backpack while wearing combat boots.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed joint pain.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.
The examiner should identify the Veteran's symptoms of joint pain within the claims period (i.e., from July 2008 to the present).

The Board notes that the Veteran is already service-connected for bilateral knee, bilateral hip, right shoulder, right ankle, cervical spine, and right fourth finger disabilities.

The examiner should opine as to whether a diagnosis of fibromyalgia is warranted at any time within the claims period (i.e., from July 2008 to the present).  The examiner should comment upon the Veteran's May 1998 fibromyalgia diagnosis.  

The examiner should opine as to whether any of the Veteran's complaints of joint pain are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  

If any of the Veteran's joint pain cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's joint pain is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

In so opining, the examiner should consider all medical and lay evidence of record.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected bilateral knee disabilities.  The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed, to include testing for pain on active and passive motion, and in weightbearing and non-weightbearing.

The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record. 

If the Veteran no longer experiences flare-ups of the knee, this should be made clear.  The examiner should then review the record and elicit any information deemed necessary from the Veteran to ascertain the functional impact, if any, the Veteran's prior history of flare-ups had at the time.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.
In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  

6.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




